Case: 11-30724      Document: 00511898938        Page: 1     Date Filed: 06/25/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 25, 2012

                                     No. 11–30724                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



LARRY E. CLARK,

                                                  Plaintiff - Appellant
v.

FREDERICO PENA, Secretary of United States Department of Transportation;
RODNEY SALTER, Administrator of United States Department of
Transportation; FRANK DENTON, Secretary of Louisiana Department of
Transportation and Development; JAMES M. DOUSHAY, Administrator of
Louisiana Department of Transportation and Development,


                                                  Defendants - Appellees



                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 5:96-CV-1360


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Pro se Plaintiff-Appellant Larry Clark (“Clark”) appeals the district court’s
denial of his Rule 60(b) motion, which was filed years after the district court
entered       final    judgment      dismissing       his    complaint       against     the

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30724     Document: 00511898938      Page: 2   Date Filed: 06/25/2012



                                   No. 11–30724

Defendants-Appellees Frederico Pena, Rodney Salter, Frank Denton, and James
M. Doushay (“Appellees”). We AFFIRM.
      Clark sued the heads of various federal and state agencies in 1996, in an
attempt to compel the United States Department of Transportation to withhold
all federal highway construction funds for Interstate 49 from the State of
Louisiana and to compel the Louisiana Department of Transportation to deposit
into the registry of the court a sum of money equal to his alleged leasehold
advantage in a property allegedly expropriated by the State Department. The
Appellees successfully moved the district court to dismiss Clark’s complaint
under Federal Rule of Civil Procedure 12, and the district court dismissed
Clark’s claims with prejudice and entered judgment for the Appellees in 1997.
After the district court denied Clark’s motion for reconsideration, Clark
appealed. In 1999, this court dismissed his appeal as frivolous and for lack of
subject matter jurisdiction and imposed sanctions on Clark, including a sanction
to be paid directly to the Appellees. Through 2002, the district court’s docket
reflected activity related to the Appellees’ garnishment of funds belonging to
Clark income to pay this sanction. Between 2002 and 2010, no documents were
filed in the district court.
      In 2010, Clark moved the district court to set aside the judgment it
entered in 1997, claiming that the district court’s judgment should be declared
void for a lack of subject matter jurisdiction. The district court denied this
motion and then denied Clark’s Rule 59 motion, explaining “it appears that
Plaintiff’s motivation in attempting to void and/or upset this Court’s previous
February 21, 1997, judgment is to collaterally attack the imposition of
significant sanctions levied by the Fifth Circuit Court of Appeals . . . . This Court
cannot and will not interfere with the sanctions imposed by the Fifth Circuit.”
Clark appeals. On appeal, Clark realistically raises one issue for our review:



                                         2
   Case: 11-30724       Document: 00511898938          Page: 3     Date Filed: 06/25/2012



                                       No. 11–30724

whether the district court abused it discretion by denying Clark’s Rule 60(b)
motion.
       This court reviews the district court’s denial of Clark’s Rule 60(b) motion
for an abuse of discretion. See, e.g., Travelers Ins. Co. v. Liljeberg Enterprises,
Inc., 38 F.3d 1404, 1408 (5th Cir. 1994). Rule 60 (b) provides:
              On motion and just terms, the court may relieve a party
              or its legal representative from a final judgment, order,
              or proceeding for the following reasons:
              (1) mistake, inadvertence, surprise, or excusable
              neglect;
              (2) newly discovered evidence that, with reasonable
              diligence, could not have been discovered in time to
              move for a new trial under Rule 59(b);
              (3) fraud (whether previously called intrinsic or
              extrinsic), misrepresentation, or misconduct by an
              opposing party;
              (4) the judgment is void;
              (5) the judgment has been satisfied, released or
              discharged; it is based on an earlier judgment that has
              been reversed or vacated; or applying it prospectively is
              no longer equitable; or
              (6) any other reason that justifies relief.

       Clark asserts that this court should void the district court’s 1997 judgment
because the district court lacked subject matter jurisdiction to review his
complaint. The Appellees respond that Clark should have raised the arguments
he raises now in his direct appeal. Construing his pro se brief liberally, Clark
raises no argument that entitles him to relief.1 We AFFIRM and DISMISS his
appeal.

       1
         It appears that Clark’s Rule 60(b) motion practically seeks to displace the effects of
this court’s sanctions order. Despite this court’s conclusion that the district court lacked
subject matter jurisdiction over his complaint, this court retained the power to impose
sanctions for Clark’s frivolous conduct. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,
395 (1990) (“It is well established that a federal court may consider collateral issues after an
action is no longer pending.”). Thus, to the extent Clark attempts to avoid sanctions arising
out of the district court’s 1997 judgment, his appeal lacks merit.

                                               3